In a proceeding to stay arbitration, the claimant appeals from a judgment of the Supreme Court, Kings County, dated June 20, 1977 which granted the application. Judgment affirmed, without costs or disbursments. The Special Term correctly held that the claimant-appellant’s demand for arbitration was barred by the six-year Statute of Limitations and that no case of equitable estoppel could be made out against petitioner-respondent. Accordingly, petitioner’s application for a permanent stay of arbitration was properly granted. Shapiro, J. P., Hawkins, Suozzi and Mollen, JJ., concur.